Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In the last line of claim 1 (line 24) delete “50 to 75%”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to Huygens (US-6,037,382) discloses flexible polyurethane comprising a) an isocyanate terminated prepolymer prepared from diphenylmethane diisocyanate comprising 78.6% by weight of the 4,4-isomer and a polyoxyethylene polyoxypropylene polyol with an oxyethylene content of 15% by weight, b) water, c) a polymer polyol (polyol B) that contains 20% by weight of dispersed particulate material, d) a silicone surfactant, and a polyol C that is a 4,000 MW polyoxyethylene polyoxypropylene polyol with an oxyethylene content of 75% by weight.  Huygens teaches a water content of only 2 to 7% by weight, which sits outside of the claimed range and the content of ethylene oxide in the prepolymer is well below the claimed amount of 30 to 70% by weight.  The amount of polymer polyol and higher alkylene oxide block copolymer either sits inside of outside of the claimed range, but the two components are never within the claimed range at the same time.  Accordingly, the position is taken that it would not have been obvious to at least double the amount of water required in the foam of Huygens while simultaneously increasing the content of ethylene oxide within the prepolymer and picking and choosing within the claimed amounts of component c) and component e) to arrive at the presently claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763